IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 11, 2007
                                 No. 06-11206
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

DANIEL TILLI

                                            Plaintiff-Appellant

v.

EXXON MOBIL OIL CORPORATION; LEE RAYMOND, CEO; REX
TILLERSON

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:05-CV-2409


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Daniel Tilli seeks leave to proceed in forma pauperis (IFP) to appeal the
dismissal of his civil suit against the defendants for failure to state a claim on
which relief may be granted. Tilli filed the suit contending that the defendants
had violated the Consumer Protection Act, the Interstate Commerce Act, and the
Sherman Act by illegally raising the price of gas and oil for personal gain. He
alleged that the defendants had violated his civil rights by forcing him to use his


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-11206

pension to pay for the excessive cost of their products. Tilli also moved to have
the district court judge recused from his case. By moving for leave to proceed
IFP, Tilli is challenging the district court’s certification that his appeal was not
taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Failure to identify an error in the district court’s analysis is the same as
if the appellant had not appealed the judgment. Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Although pro se briefs
are liberally construed, even pro se litigants must brief arguments in order to
preserve them. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
      Tilli provides only minimal briefing regarding the claims he seeks to raise
on appeal. He does not challenge the district court’s denial of his motion for
recusal or the court’s determination that he failed to state a civil rights violation.
Accordingly, he has abandoned these issues on appeal. See Yohey, 985 F.2d at
224-25. As to his remaining claims, Tilli makes only conclusory assertions that
the defendants have violated the Consumer Protection Act, the Interstate
Commerce Act, and the Sherman Act by raising their gas prices. Accordingly,
his request for leave to proceed IFP is denied and his appeal is dismissed as
frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                          2